Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur Tan-Chi Yuan on 7/13/2022.

The application has been amended as follows: 
2. (Currently Amended) The method of claim 1, further comprising plating a nickel or nickel alloy layer before or after the (b) step.

4-5. (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Nagano, KR 20120023185 A, is the closest prior art of record. Nagano teaches:
A method for plating tin on a copper alloy for an electric or electronic part or automobile part (electrical parts such as connectors and terminals; Nagano [0002]), the method comprising: 
(a) … degreasing (degreasing done generally, and thus may be done with Nagano’s teachings; Nagano [0005]) and pickling (pickling; Nagano [0005], p. 5, [0038]) a copper alloy base material (copper alloy; Nagano abstract, [0023]-[0030]); 
(b) plating an underlying copper layer on the copper alloy base material; 
(c) plating a tin or tin alloy layer on the underlying copper layer (tin plating after copper plating; Nagano abstract, [0039]-[0043]); 
… and 
(e) reflow-treating the product, wherein the reflow-treatment includes performing a first heat treating of the product at a temperature of 200 to 250°C for 1 to 30 seconds (250°C for 3-10 seconds; Nagano [0039]), then a second heat treating of the product at a temperature of 300 to 700 C for 3 to 1200 seconds (550°C for 3-10 seconds; id.) … .
Although Nagano does not explicitly teach “wherein an EBDS analysis of a resulting product shows that: a fraction in a crystal direction of <2-1-10> | [001] of a Cu-Sn compound (Cu6Sn5) is in a range of 10 to 60%; a fraction in a crystal direction of <123>||[001] of the Sn or Sn alloy layer is in a range of 10 to 60%; and a fraction in a crystal direction of <014>||[001] of the Sn or Sn alloy layer is lower than or equal to 10%,” this is inherently taught.
Prima Facie obviousness or anticipation is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. MPEP §§ 2112, 2145(II).
The Applicant’s specification states that these properties occur when the claimed heat treatment is performed. App. Spec. [0030]-[0032]. Because Nagano teaches the claimed heat treatment, Nagano’s teachings would also inherently have the claimed properties as well.

Nagano and the prior art of record do not teach “wherein a carbon (C), phosphorus (P), and oxygen (O) compound is present on a surface of the tin or tin alloy plated laver, wherein a relation between C, P, and O is 0.5<(C+P)/O<2.5.”
This is because the specification teaches that this property comes about in part as a result of the concentration of the surface-treatment agent being at a concentration of 2-10 g/ml, which is 2-10 kg/L. App. Spec. [0026]. Since water is about 1 g/mL or 1 kg/L, this concentration requires about 2-10 times the density of water. There is only one compound identified in the specification that can meet this very high concentration and density, which is hypophosphoric acid with a density of 2.4 g/mL. See Chemspider, hypodiphosphoric acid (2022). All of the other identified compounds fall short of the minimum 2 g/mL (which is twice the density of water), since phosphoric acid is at most 1.8823 g/mL; phosphoric acid ester is 9.4 lb/gal, or 1.126 g/mL; phosphorous acid is 1.651 g/mL; phosphorous acid ester is 0.9 g/mL; and hypophosphoric acid ester is 1.146 g/mL. See Egan et al., Density of Aqueous Solutions of Phosphoric Acid, Ind’l & Eng. Chem. 1280 (June 1955); PubChem, Phosphoric acid, butyl ester (2022); Millipore Sigma, Phosphorous acid (2022); Chemsrc, Phosphorous acid,trihexyl ester (2022); Bell et al., The Formula of Hypophosphoric Acid, J. of the Chem. Society 48 (1933).
The closest prior art reference to the required surface-treatment agent is Lee et al., KR 20160070469 A which teaches phosphoric acid. But phosphoric acid with a density of at most 1.8823 g/mL is not high enough to meet the 2 g/mL threshold needed to result in the claimed property.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794